Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 07/08/22 have been fully considered and are persuasive. 
Regarding claim 1, Applicant states that the reference of Gusmorino teaches a process in a case of letting a mouse hover over a date field (Applicants  Remarks page 11).  Applicant states that Gusmorino fails to teach controlling the display to remove the preliminarily displayed character string from the text field when the mouse is moved to a region other that the moused over character region without clicking the mouse over character region with the mouse.  Examiner agrees with Applicant.  

Allowable Subject Matter
Claims 1-20 allowed.
Regarding claims 1, 15 the prior art of record Mehers 8953228 and Gusmorino et al 2005/0251748 teaches:
Mehers in particular teaches a system (fig 1, column 3, lines 17-20, system) comprising: a display unit that displays a setting window including at least a preview region in which a scanned image is previewed (window 110 provided by client software of a content management system displays a plurality of notes obtained by importing raw scanned images (column 9, lines 34-36)) a text field to which attribute information on the scanned image is input (display pane 150 which shows a result of attribute extraction from the original scanned notes 115, 117, 120. A new note title 160 for the note 130 corresponds to text of top three lines of identified text on the image, possibly merged together (column 9, lines 50-56), 592, fig. 5, column 12, lines 25-30)


Gusmorino et al in particular teaches a control unit that, when a character region within the scanned image previewed in the setting window is moused over, performs control to preliminarily display a character string corresponding to the moused-over character region in the text field and, when the moused-over character region is clicked by a mouse, performs control to fix the character string preliminarily displayed in the text field (properties may be editable from the property display area. For example, a user may simply click on, or hover over, a displayed property value, and begin a process of entering/editing data. the user can simply move a mouse pointer over a date field, and a display of a calendar can appear to help the user enter a date by choosing from the calendar....allow the user to directly type in and/or edit the property value from the preview display (paragraph 0108)).
Meyer and Gusmorino fail to teach controlling the display to preliminarily display, while one of the character regions within the scanned image previewed in the preview region is mouse over with the mouse, a character string corresponding to the mouse over one of the character region in the text field of the attribute region, controlling the display to fix the preliminarily displayed character string in the text field when the mouse over character region within the scanned image previewed in the preview region is clicked with the mouse and controlling the display to remove the preliminarily displayed character string from the text field when the mouse is moved to a region other than the moused-over character region without clicking the moused-over character region with the mouse to be used in combine with other claimed limitations
Regarding claims 8: Mehers in particular teaches a system (fig 1, column 3, lines 17-20, system) comprising: a display unit that displays a setting window including at least a preview region in which a scanned image is previewed (window 110 provided by client software of a content management system displays a plurality of notes obtained by importing raw scanned images (column 9, lines 34-36)) a text field to which attribute information on the scanned image is input (display pane 150 which shows a result of attribute extraction from the original scanned notes 115, 117, 120. A new note title 160 for the note 130 corresponds to text of top three lines of identified text on the image, possibly merged together (column 9, lines 50-56), 592, fig. 5, column 12, lines 25-30)


Gusmorino et al in particular teaches a control unit that, when a character region within the scanned image previewed in the setting window is moused over, performs control to preliminarily display a character string corresponding to the moused-over character region in the text field and, when the moused-over character region is clicked by a mouse, performs control to fix the character string preliminarily displayed in the text field (properties may be editable from the property display area. For example, a user may simply click on, or hover over, a displayed property value, and begin a process of entering/editing data. the user can simply move a mouse pointer over a date field, and a display of a calendar can appear to help the user enter a date by choosing from the calendar....allow the user to directly type in and/or edit the property value from the preview display (paragraph 0108)).
Meyer and Gusmorino fail to teach controlling the display to preliminarily display, while one of the character regions within the scanned image previewed in the preview region is mouse over with the mouse, a character string corresponding to the mouse over one of the character region in the text field of the attribute region, when the mouse over one of the character regions is clicked by a mouse and controlling the display to remove the preliminarily displayed character string from the text field when the mouse is moved to a region other than the moused-over character region without clicking the moused-over character region with the mouse to be used in combine with other claimed limitations.

It is inherent that all of the dependent claims are allowable for depending on allowable independent claims.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
August 17, 2022
/MICHAEL BURLESON/

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675